Citation Nr: 1505584	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-19 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to an effective date earlier than July 30, 2010 for the grant of a 100 percent rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from August 1973 to August 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Atlanta, Georgia.  The Veteran submitted a timely notice of disagreement to the January 2009 rating decision in May 2009; a statement of the case was issued in January 2010 and a VA Form 9 was received in March 2010.  The Veteran submitted a timely notice of disagreement to the September 2010 rating decision in July 2011; a statement of the case was issued in February 2012 and a VA Form 9 was received in April 2012.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.   


FINDINGS OF FACT

1.  There is competent and credible evidence that shows that the Veteran's obstructive sleep apnea manifested during service.

2.  On July 30, 2010, the Veteran filed a claim for an increased rating for his bilateral hearing loss.

3.  An August 2010 VA examination revealed the Veteran's hearing loss was manifested by pure tone threshold averages and speech recognition scores that corresponded to a level "XI" hearing on the right and level "XI" hearing on the left; these combined numeric designations result in a rating of 100 percent.

4.  In a September 2010 rating decision, the Veteran was granted an increased rating of 100 percent for bilateral hearing loss, effective July 30, 2010.
 
5.  There is no medical evidence of record that demonstrates the Veteran would be entitled to a 100 percent disability rating, prior to July 30, 2010, for his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Service connection for obstructive sleep apnea is established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for an effective date prior to July 30, 2010, for the assignment of a 100 percent disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

In this case, the Board is granting in full the Veteran's service connection claim.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

With respect to the Veteran's earlier effective date claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Prior to initial adjudication, a letter dated in August 2010 satisfied the duty to notify provisions.  The Board notes that in Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United States Court of Appeals for Veterans Claims held that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose and its application is no longer required because the claim has already been substantiated."  Thus, the VA has no outstanding duty to inform the Veteran of any additional information or evidence needed.

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

II.  Entitlement to Service Connection for Obstructive Sleep Apnea

The Veteran seeks entitlement to service connection for obstructive sleep apnea.  He asserts he began having symptoms of sleep apnea during service and was later diagnosed with obstructive sleep apnea, post service. 

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000). 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. 3.303(a) (2014).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Facts

The Veteran asserts that he experienced obstructive sleep apnea symptoms during service, such as trouble sleeping, and that although symptoms were noted upon discharge from service he was not diagnosed until post service.  See September 2008 statement and March 2010 VA Form 9 attachment.

Service records indicate that on the Veteran's July 1976 Report of Medical History, he indicated he had frequent trouble sleeping.  The physician noted that the Veteran had trouble sleeping, but was not mentally disturbed.  No further testing or diagnoses were noted.

Post service, in a September 2005 VA treatment note, the Veteran reported fatigue and poor rest.  He reported that he snored and may have sleep apnea due to snoring.  A June 2008 treatment note indicates the Veteran underwent a sleep study and was diagnosed with severe obstructive sleep apnea and abnormal sleep architecture, likely due to respiratory events and/or first night effect.

In an undated statement, a friend of the Veteran indicated that she lived with the Veteran from 1976 to 1984 and during that time, the Veteran had trouble sleeping though the night.  She indicated that the Veteran chronically snored and had trouble breathing.  

Additionally, the Veteran's spouse submitted a statement indicating that the Veteran constantly wakes in the middle of the night.  See October 2009 statement. 

The Veteran was afforded a VA examination in April 2012.  The examiner stated that he was unable to provide an opinion as to whether the Veteran's sleep apnea was caused by or incurred in service, as the Veteran was not diagnosed with sleep apnea until post service.  The examiner stated that although there was an entry in the service treatment records that the Veteran had trouble sleeping, there was no additional testing or formal diagnosis given at that time.  As such, the examiner indicated that it would be pure speculation to conclude that the Veteran had sleep apnea at that time without a documented sleep study.

Analysis

Initially, the Board notes that the Veteran has a current diagnosis of obstructive sleep apnea.  See April 2012 VA examination.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra. 

The Veteran testified that he experienced symptoms of sleep apnea during service but was not diagnosed until after service.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his sleeping problems.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

Furthermore, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology). 

Here, the Board is persuaded that the Veteran had symptoms of sleep apnea during service.  The Veteran indicated on his exit examination history that he experienced trouble sleeping during service.  He also stated that during service he suffered from snoring and fatigue, which are suggestive of obstructive sleep apnea, and that he continues to experience these symptoms.  As such, the evidence demonstrates that the Veteran likely suffered from obstructive sleep apnea during his time in service.  Shedden element (2) has been satisfied.  See Shedden, supra.

The Board notes that during the April 2012 VA examination, the examiner indicated he was unable to provide an opinion without resort to mere speculation.

The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Here, the examiner indicated that an opinion would be speculative, as the Veteran was not diagnosed with sleep apnea during service.  There are no other medical opinions, of evidence.

Given that the Board has determined that the Veteran likely suffered from sleep apnea symptoms during service, and has been diagnosed with sleep apnea post service based on similar symptoms, the Board finds that the evidence indicates the Veteran's obstructive sleep apnea at least as likely as not began during service.  Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra. 

The Board finds that there is competent and credible medical and lay evidence that demonstrates that the Veteran's obstructive sleep apnea manifested in service.  All the elements necessary for service connection have been met.  Accordingly, service connection for obstructive sleep apnea is warranted.


III.  Entitlement to an Effective Date Earlier than July 30, 2010 for the Grant of a 100 Percent Rating for Bilateral Hearing Loss

The Veteran seeks entitlement to an effective date earlier than July 30, 2010 for the grant of a 100 percent rating for bilateral hearing loss.  He asserts his effective date for a 100 percent rating should be in 1998, when he originally filed for service connection for bilateral hearing loss.

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The effective date of a grant of an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within a year from that date.  Otherwise, the effective date is the later of the date of increase in disability or the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014). 

However, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim, provided also that the claim is received within one year after the increase.  In those cases, the Board must determine under the evidence of record the earliest date that the increased rating was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56705 (1998).

A December 1976 rating decision granted service connection for bilateral hearing loss, rated 0 percent, effective August 18, 1976.  The Veteran did not appeal this decision and it became final based on the evidence of record at the time.  It is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7104; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in the December 1976 decision is neither alleged nor raised by the record. 

The Veteran's noncompensable rating was continued in October 1995, December 1995, June 1998, February 2005, July 2005 and March 2006 rating decisions.  

In July 2010, the Veteran again sought entitlement to an increased rating for bilateral hearing loss.  The Veteran was afforded a VA examination in August 2010.  Based on this evidence, in a September 2010 rating decision, the Veteran was granted a 100 percent rating, effective July 30, 2010, the date of his claim.

Under the general rule, the effective date is the later of the date of claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Here, the date of receipt of the claim as determined by the RO was July 30, 2010.  A review of the claims file indicates that no other documents or communications of record may be interpreted as a formal or informal claim for an increased evaluation.  See 38 C.F.R. § 3.1(p), 3.155(a); see also Servello, 3 Vet. App. at 198.  The date entitlement arose was August 2010 - the date evidence indicates the Veteran met the criteria for a 100 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Board has reviewed the evidence of record.  The basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85. 

Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 by four.  Id.  The pure tone threshold averages and the Maryland CNC test scores are given a numeric designation, which are then used to determine the current level of disability based upon a pre-designated schedule. Tables VI and VII in 38 C.F.R. § 4.85 (2014).  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

Service connection for bilateral hearing loss was established by a December 1976, at which time a noncompensable rating was assigned, effective from August 1976. 

The Veteran was afforded a VA examination in May 1995.  On the authorized audiological evaluation in May 1995, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
20
15
35
40
LEFT
20
15
35
40

The Veteran's May 1995 VA audiology examination shows a right ear pure tone threshold average of 27.5 decibels with speech recognition of 100 percent.  This corresponds to a numeric designation of "I."  Table VI in 38 C.F.R. § 4.85. His left ear manifests a pure tone threshold average of 27.5 decibels with speech recognition of 100 percent.  This corresponds to a numeric designation of "I."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.

The Veteran was afforded a VA examination in October 1995.  On the authorized audiological evaluation in October 1995, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
20
15
30
40
LEFT
20
15
40
45

The Veteran's October 1995 VA audiology examination shows a right ear pure tone threshold average of 26.25 decibels with speech recognition of 96 percent.  This corresponds to a numeric designation of "I."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 30 decibels with speech recognition of 96 percent.  This corresponds to a numeric designation of "I."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.

The Veteran was afforded a VA examination in March 1998.  On the authorized audiological evaluation in March 1998, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
15
20
40
40
LEFT
20
20
45
85

The Veteran's March 1998 VA audiology examination shows a right ear pure tone threshold average of 28.75 decibels with speech recognition of 94 percent.  This corresponds to a numeric designation of "I."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 42.5 decibels with speech recognition of 94 percent.  This corresponds to a numeric designation of "I."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.

The Veteran was afforded a VA examination in May 2005.  On the authorized audiological evaluation in May 2005, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
25
35
60
65
LEFT
35
40
65
85

The Veteran's May 2005 VA audiology examination shows a right ear pure tone threshold average of 46 decibels with speech recognition of 96 percent.  This corresponds to a numeric designation of "I."  Table VI in 38 C.F.R. § 4.85. His left ear manifests a pure tone threshold average of 56 decibels with speech recognition of 92 percent.  This corresponds to a numeric designation of "I."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.

The Veteran was afforded a VA examination in August 2010.  On the authorized audiological evaluation in August 2010, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
100
90
100
110
LEFT
70
90
110
110

The Veteran's August 2010 VA audiology examination shows a right ear pure tone threshold average of 100 decibels with speech recognition of 16 percent.  This corresponds to a numeric designation of "XI."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 95 decibels with speech recognition of 20 percent.  This corresponds to a numeric designation of "XI."  Id.  These combined numeric designations then result in a rating of 100 percent under Table VII.  38 C.F.R. § 4.85, Table VII.
 
The RO then granted the Veteran a 100 percent rating, effective July 30, 2010, based on the August 2010 VA examination.  As stated previously, the basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85.  There is no evidence that demonstrates that the Veteran met the requirements of a 100 percent rating prior to the August 2010 VA examination.  In fact, the Veteran clearly did not meet the requirements for an increased rating based on any of the prior examinations of record.  Accordingly, an effective date prior to July 30, 2010, for the 100 percent evaluation is not warranted. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to an effective date earlier than July 30, 2010 for the grant of a 100 percent rating for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


